El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Rafael Carrión, en sn carácter de administrador judicial del Banco Comercial de Pnerto Rico, promovió demanda en cobro de crédito hipotecario, por la vía ordinaria, contra Eugenio Toral y su esposa Ignacia Cruz, como deudores hipotecarios, y contra West India Oil Company como acreedor posterior, y Manuel Ramos Pérez, quien aparece con un embargo debidamente inscrito a su favor sobre uno de los in-muebles hipotecados. La Corte de Distrito de Bayamón dictó sentencia ordenando a los demandados Engenio Toral e Igna-cia Cruz al pago de la deuda y a que se procediese, en defecto de pago, a la venta en pública subasta de los inmuebles objeto de la hipoteca. Se ordena además eu la sentencia que una *427vez celebrada la subasta, los bienes en cuestión queden libres de los gravámenes que tienen sobre los mismos los deman-dados West India Oil Company y Manuel Ramos Pérez, a cuya cancelación inmediata deberá proceder el registrador de la propiedad. Esta sentencia fue notificada a Eugenio Toral en 31 de octubre de 1932 y a West India Oil Company y Manuel Ramos Pérez en 24 de diciembre del mismo año. Eugenio Toral y su esposa promovieron recurso de apelación, y alega abora el apelado que este recurso debe ser desesti-mado porque el escrito de apelación se notificó únicamente a la parte demandante y se omitió notificar a la West India Oil Company y a Manuel Ramos Pérez.
El artículo 296 del Código de Enjuiciamiento Civil exige que las apelaciones para ante esta Corte Suprema se noti-fiquen al secretario de la corte inferior y a la parte contraria o a su abogado. La parte contraria (adverse party) según dicho artículo, equivalente al 940 del Código de Enjuicia-miento Civil de California, no se refiere a todas aquellas personas que ban sido partes en el juicio ante el tribunal a quo, sino solamente a las que de ellas puedan ser afectadas por una revocación o modificación de la sentencia apelada. Candelas v. Ramírez, 20 D.P.R. 33; Galafar v. Sucn. Morales, 22 D.P.R. 491; Sucrs. de L. Villamil & Cía., v. Solá, 22 D.P.R. 531.
Opinamos que ni la West India Oil Company ni el Sr. Manuel Ramos Pérez son partes contrarias de acuerdo con el artículo 296 del Código de Enjuiciamiento Civil y la juris-prudencia que interpretando ese artículo tiene sentada este tribunal. En la actualidad tenemos una sentencia dictada contra los deudores bipoteearios, quienes ban promovido un recurso de apelación. La revocación o modificación de esta sentencia en nada puede perjudicar los derechos del acreedor posterior y del Sr. Ramos Pérez, quien también posterior-mente embargó uno de los inmuebles, inscribiendo ese embargo en el registro de la propiedad. Si esta sentencia no hubiese sido apelada y se hubiesen vendido los inmuebles *428hipotecados en pública subasta, los acreedores posteriores tendrían que limitarse a ejercitar los derechos concedidos por la ley. Si se revocase la sentencia no ocuparían nna posición menos ventajosa y podrían resultar beneficiados por la revo-cación.
Entendemos que debe declararse sin lugar la moción soli-citando que se desestime el recurso de apelación interpuesto.